Title: Thomas Cooper to Thomas Jefferson, 16 September 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philadelphia 
              Sepr 16. 1817.
                    
                    I have not written to you for a long time, because I am aware of the burthen of your extensive correspondence, from my own experience in a much less degree. At present I have to write on my own affairs, but as they are connected in some measure with your own state, this may furnish an excuse for the trouble I give you.
                    When I quitted Carlisle I came here with a view of being elected Chemical professor in the medical department here. But a compromise took place, and no vacancy in that chair was permitted to exist: Dr Coxe kept his situation, much against his will. My winter lectures on Chemistry took place, and with sufficient success to induce the Trustees to elect me Professor of Mineralogy & Chemistry, in a new department which they annexed to the Medical school, & which they denominated the Faculty of Arts. The prejudices of the Clergy & of the Federalists among the Trustees (who consist of Clergy & Lawyers with two or three exceptions) gave way. They have assigned me convenient rooms for a Laboratory, for my minerals & philosophical apparatus & for lecturing. But Students I must procure where I can. Had I the liberty of giving lectures at the same time with Dr Coxe, & the medical Students were allowed the option of attending him or me (which they much wish, but which will never be permitted) my situation wd be as desireable as I could wish. At present I am well enough situated; but this City will not furnish an annual crop of Students; a year or two will exhaust the supply; & the field of science must be fallow for a time. No reputation can remedy this evil: so that while 450 students chiefly from Virginia & Kentucky are compelled to pay their 20 dollars a Session to Dr Coxe, my permanent supply of hearers for the next year will chiefly depend on those students who can afford to pay me & attend my lectures, while they are obliged also to pay and attend Dr Coxe. This was the case last spring; every medical student who remained in Philaa attended me; but it is not always that young men with scanty means will thus pay double for the sake of Instruction. I am well off at present; but under these circumstances notwithstanding my engagements with Booksellers, I do not consider myself as permanently fixed. My present income is larger than I can hope for elsewhere, but my expences will be certain, my profits precarious. and Thus situated, I listened about six weeks ago to a proposal made to me, in consequence of a vacancy having taken place in the office of Lecturer in Chemistry and natural Philosophy at Williamsburgh. Dr Jones and the Principal Dr smith could not agree; & Jones while in Philada took the opportunity of engaging in business, and gave h up his situation as Professor at William & Mary. He spake to me about it, but told me in confidence that I should meet with opposition and that I might count upon it from the quarter of the Principal Dr Smith. I was surprized at this, never having seen or known or indeed heard of Dr Smith. Col. Basset in his way to New York called on me & proposed my acceptance of that situation: but as Dr Smith was daily expected in Town, I gave no definitive answer. Dr smith arrived & I saw him. I proposed going to Williamsburgh on the following Conditions
                    1st That the expence of transporting my library about 3000 Volumes, and my minerals consisting of about 3000 Specimens arranged for my approaching lectures shd be paid by the Institution. The expence of transporting my family, and the loss on the sale of my chemical & philosophical apparatus (which will would not be less than 500 Dlrs) I agreed to abide.
                    2. That as I could not afford to let my law library, & the best collection for teaching mineralogy (except perhaps Col Gibbs’s) which the united States cd offer, lay idle, I must be permitted to take private students in Mineralogy & in Law; always subordinate to the due performance of my College duties.
                    3. That whatever were the present fees of the office & Salary annexed to it, they should not be diminished while I continued punctually to perform my duties.
                    I thought my Library & my minerals, wd be an acquisition to the place, as indeed they are considered here in Philadelphia. Beside my own collection of minerals, I have purchased M. Godon’s collection for 500 Dlrs, & a collection from M. Melsheimer & anr person for 100. so that I have been actually at the expence of 13 or 1400 Dlrs beside my trouble.
                    To this proposal, Dr Smith replied verbally,
                    That, if I chose to accept of the situation unconditionally, he had no doubt I should be elected at the usuall period in June July next.
                    That he could not answer for any of the conditions I required being complied with.
                    That att an attempt had been made to lower the salaries & fees of the Professors, which had failed only because the amount could not be agreed on. But the attempt would be again made & wd probably succeed: to what degree he could not say.
                    That as he cd not leave town without supplying the place of Dr Jones, if I meant to go, I must unconditionally be present at the opening of the College, the latter end of October.
                    
                    I could not exchange a certain income here, for a smaller one there, which might be indefinitely diminished, and which I must purchase at an expence that I cd not afford without indemnification. I therefore declined the Situation, & he applied as I understand to Mr Hare.
                    Since Dr Smith’s departure, I find by the information of a friend of mine who corresponds at Williamsburgh, that Dr Smith was probably mistaken in supposing that any reduction of fees wd take place—that many of the Trustees were desirous of my filling the Situation in question—that my proposals wd probably be accepted—that a meeting of Visitors would take place on the 20th of October, if some underhand means were not taken to prevent it, which was possible—and that I should probably be invited at that meeting. So stand matters at present. Dr Smith will certainly afford no countenance to any meeting which will jeopardize the election of Mr Hare whom he has invited.
                    I am upon the whole, not only willing but desirous of going not there particularly but to Virginia: because among the young men who follow the practice of medecine, & among young men of your state who follow the practice of Law, I am well known, & sufficiently appreciated. I should therefore be the means of attracting students there, to the benefit of the Institution, & to my own. I am desirous also, because I cannot help feeling the continual pressure here of clerical & of political bigotry: tho’ it has greatly lessened in my case.
                    But, I must commence my course of Mineralogy the middle of October: I must also take a house for the winter in Philadelphia (at present I am on the opposite shore in N. Jersey). My mineralogical lectures will occupy two months. My chemical course begins in the University the second Monday in November. But if I am invited from a meeting on the 20th of October willing to indemnify me for the fresh expences I am put to by the absolute necessity of  proceeding here, if I do not go to Virginia, I will renounce my Chemical Lectures & go to Williamsburgh on the first day of the new year. But I cannot wait the uncertainty of my election, & defer removing, or defer my Mineralogical Lectures, which after the conversation with Dr Smith have been announced to all my friends & preparations made for their Commencement.
                    I am totally unacquainted at Williamsburgh: I know no one there. Probably you do; & if you think this offer likely to be accepted & to be worth accepting, you may perhaps take the trouble of intimating it to some of the Trustees whom you may know. I am not very anxious about  it, especially as all my friends here dissuade me. But the feeling of uncertainty hereafter—of want of permanence, induces me to wish for some place where I may have it at my age, & I shall be glad to purchase it at the expence of some present emolument.
                    However, in writing these things to you confidentially I am actuated by a wish to suggest to you another Idea. Last year, the medical students here were about 460: of these at least 300 were from the south & the West. They quit their homes, they live out of the Superintendance of their guardians, at a great distance from their families, with many temptations to expence mutually encouraged. They do not live here under 350 dollars each per Session. Is there no place where a medical school cd be erected established in Virginia? Wd not Richmond answer? Is it not worth while to divert the expenditure of 100000 Dlrs a Year to Some place in your own State? Adieu.
                    Thomas Cooper
                